COVINGTON, Judge.
Chad L. Krueger appeals the summary denial of his 3.850 motion in which he alleged that two of his convictions violated the Double Jeopardy clause. The trial court previously entered an order vacating these convictions and sentences but never entered an amended judgment and sentence reflecting the correction. Counts two and four have been stricken. We now direct the trial court to enter an amended judgment and sentence. Accordingly, we affirm and remand for correction of the scrivener’s error. We affirm without comment all other claims.
NORTHCUTT and SALCINES, JJ., Concur.